DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 12/10/2020.
Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medles et al. (US 2019/0254008 A1; hereafter Medles).

With respect to claim 1, Medles discloses a method, performed by a user equipment (510 in FIG. 5; paragraph [0038]), of transmitting and receiving a signal in a wireless communication system, the method comprising:
receiving, from a base station (520 in FIG. 5; paragraph [0038]), downlink control information (DCI) (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6)
based on a configuration state of a supplementary uplink (SUL) carrier indicated for the user equipment (510 in FIG. 5; paragraph [0038]) by the base station, determining whether information indicating activation or inactivation of the SUL carrier is present in the DCI (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6) and
based on a result of the determining of whether the information indicating activation or inactivation of the SUL carrier is present, determining a carrier to transmit uplink (UL) data scheduled by using the DCI (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6).

With respect to claim 2, Medles further discloses wherein the information indicating activation or inactivation of the SUL carrier in the DCI is expressed as a bit value of a UL/SUL indicator field included in the DCI (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6).

With respect to claim 3, Medles further discloses wherein the determining of whether information indicating activation or inactivation of the SUL carrier is present in the DC! based on the configuration state of the SUL carrier indicated to the user equipment by the base station comprises:
determining whether the user equipment is configured with both a UL carrier and the SUL carrier (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6) and
based on whether the user equipment (510 in FIG. 5; paragraph [0038]) is configured with both the UL carrier and the SUL carrier, determining whether the UL/SUL indicator field is included in the DCI (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6).

With respect to claim 4, Medles further discloses wherein the UL/SUL indicator field is expressed as a 1-bit value of at least one of DCI format 0_0 information or DCI format 0_1 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 5, Medles further discloses wherein the determining of whether the UL/SUL indicator field is included in the DC! based on whether the user equipment (510 in FIG. 5; paragraph [0038]) is configured with both the UL carrier and the SUL carrier comprises, when the user equipment is configured with only one of the UL carrier and the SUL carrier, determining that the UL/SUL indicator field is not present in DC! format 0_0 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 6, Medles further discloses wherein the determining of whether the UL/SUL indicator field is included in the DCI based on whether the user equipment (510 in FIG. 5; paragraph [0038]) is configured with both the UL carrier and the SUL carrier comprises, when the user equipment is configured with only one of the UL carrier and the SUL carrier, determining that the UL/SUL indicator field is included as a 0-bit value in DCI format 0_0 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 7, Medles further discloses wherein the determining of whether the UL/SUL indicator field is included in the DC! based on whether the user equipment (510 in FIG. 5; paragraph [0038]) is configured with both the UL carrier and the SUL carrier comprises, when the user equipment (510 in FIG. 5; paragraph [0038]) is configured with only one of the UL carrier and the SUL carrier, determining that the UL/SUL indicator field is reserved in DCI format 0_0 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 8, Medles further discloses wherein the determining of whether the UL/SUL indicator field is included in the DCI based on whether the user equipment is configured with both the UL carrier and the SUL carrier comprises:
when the user equipment (510 in FIG. 5; paragraph [0038]) is configured with both the UL carrier and the SUL carrier, comparing a number of bits before DCI format 1_0 included in the DCI is zero- padded with a number of bits before DCI format 0_0 included in the DCI is zero-padded (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]): and
based on a result of the comparing, determining whether the UL/SUL indicator field is included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 9, Medles further discloses a user equipment (510 in FIG. 5; paragraph [0038]) for transmitting and receiving a signal in a wireless communication system, the user equipment (510 in FIG. 5; paragraph [0038]) comprising:
a transceiver configured to receive downlink control information (DCI) from a base station (520 in FIG. 5; paragraph [0038]), and
at least one processor coupled with the transceiver and configured to: 
based on a configuration state of a supplementary uplink (SUL) carrier indicated to the user equipment (510 in FIG. 5; paragraph [0038]) by the base station (520 in FIG. 5; paragraph [0038]), determine whether information indicating activation or inactivation of the SUL carrier is present in the DCI and based on a result of the determining of whether the information indicating activation or inactivation of the SUL carrier is present (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6),  
determine a carrier to transmit uplink (UL) data scheduled by using the DCI (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6).

With respect to claim 10, Medles further discloses wherein the information indicating activation or inactivation of the SUL carrier in the DCI is expressed as a bit value of a UL/SUL indicator field included in the DCI (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6).

With respect to claim 11, Medles further discloses wherein the at least one processor is configured to determine whether the user equipment (510 in FIG. 5; paragraph [0038]) is configured with both a UL carrier and the SUL carrier, and based on whether the UE is configured with both the UL carrier and the SUL carrier, determine whether the UL/SUL indicator field is included in the DCI (300 of FIG. 3; 610, 620, 630, 640 of FIG. 6).

With respect to claim 12, Medles further discloses wherein the UL/SUL indicator field is expressed as a 1-bit value of at least one of DCI format 0_0 information or DC! format 0_1 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 13, Medles further discloses wherein the at least one processor is configured to, when the user equipment (510 in FIG. 5; paragraph [0038]) is configured with only one of the UL carrier and the SUL carrier, determine that the UL/SUL indicator field is not present in DCI format 0_0 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 14, Medles further discloses wherein the at least one processor is configured to, when the user equipment (510 in FIG. 5; paragraph [0038]) is configured with only one of the UL carrier and
the SUL carrier, determine that the UL/SUL indicator field is included as a 0-bit value in DG! format 0_0 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).

With respect to claim 15, Medles further discloses wherein the al least one processor is configured to, when the user equipment (510 in FIG. 5; paragraph [0038]) is configured with only one of the UL carrier and the SUL carrier, determine that the UL/SUL indicator field is reserved in DCH format 0_0 information included in the DCI (100 of FIG. 1; 200 of FIG. 2; paragraphs [0024], [0025], [0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 17, 2022